We do not think that the bill shows such laches on the part of complainant as to deny relief when it is not barred by the statute of limitations. It must so affirmatively appear on the face of the bill. The principle is that "where, from delay, any conclusion the court may arrive at must at best be conjectural, and the original transactions have become so obscured by lapse of time, loss of evidence, and death of parties, as to render it difficult, if not admissible to do justice, the plaintiff will, by his laches, be precluded from relief." Rives v. Morris, 108 Ala. 527, 18 So. 743, 744; Oxford v. Estes,229 Ala. 606, 158 So. 534; Ussery v. Darrow, 238 Ala. 67,188 So. 885 (3). Again it is said, "mere delay that has wrought no disadvantage to another, or that has not operated to introduce changes of conditions and circumstances in consequence of which 'there can be no longer a safe determination of the controversy,' will not serve to bar a complainant's right or remedy." Laches is not fixed by a hard and fast limit of time, but is a principle of good conscience dependent on the facts of each case. Waddail v. Vassar, 196 Ala. 184, 72 So. 14; Veitch v. Woodward Iron Co., 200 Ala. 358, 363, 75 So. 124.
The bill alleges that Sanders, the grantee (as equitable mortgagee), collected $75 from Vinson as rent for the year 1934, and $50 as rent for the year 1935, and that with those collections the entire amount had been paid him before he died in 1935 or 1936. It alleges that respondents are the heirs of Sanders and claim under him and under that deed to him. It alleges that they are in possession of the land and have been for sometime. We stated in Cook v. Castleberry, 233 Ala. 650,173 So. 1, that if the claim was not stale at the death of the person primarily accountable and no facts have since occurred which added to the situation then existing make it so, relief would not be denied on the principle of laches. Where a bill is filed within the statutory period it is not subject to demurrer for laches unless the bill shows the facts which constitute laches. Woodlawn R.  D. Co. v. Hawkins, 186 Ala. 234,65 So. 183; Phoenix Chair Co. v. Daniel, 228 Ala. 579, 581, 155. So. 363.
Here the bill does not show a complicated account. It alleges that Sanders collected the rent for several years with the agreement that it was to be applied as a credit on the debt, extending up to 1934 and 1935, when definite amounts are alleged to have been collected under that agreement thereby satisfying the debt. The whole question is to find out the amount of those rents. It would be the same in respect to this inquiry as if payments had been otherwise made. We are not to suppose that there is not available definite proof. There is nothing obscured by time except the ability to make the proof. It is not a question of proving a disputed issue occurring in 1926, as to which the evidence has been obscured or lost so that it is impossible to do justice. Complainant must prove his allegations by legal evidence.
The only circumstance tending to establish laches in addition to a time element, which is less than the statute of limitations, is the death of Sanders. There has not intervened the rights of anyone but his heirs who simply stand in his shoes. The bill shows that in 1934 and 1935 Sanders was recognizing complainant's claim. That was less than ten years before suit was begun.
In the case of Lucas v. Skinner, 194 Ala. 492, 70 So. 88, relied on by appellees, both parties were dead before the suit was filed. The mortgagee died in 1903, the mortgagor in 1911, and the bill was filed by the administrator of the mortgagor in 1913. The mortgagee had been in possession since 1896, but it was alleged that it was not adverse. The suit was begun by the administrator of the mortgagor, though the latter during his life and for seven years after the death of the mortgagee did nothing about it. The court noted that the matter would involve an ascertainment of the rents received for sixteen or seventeen years, of which ten years were after the death of the mortgagee, besides the circumstance that the mortgagor never in his lifetime made the contention claimed by the bill nor filed such a suit.
In this case no rents are alleged to have been collected since Sanders died; the debtor is still living; no complication of *Page 497 
accounts is shown to be involved. The statute of limitations is ten years and the suit was begun in that time. The bill does not show the elements of laches as appeared in Lucas v. Skinner, supra.
Application overruled.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur.